



Exhibit 10.46
cbalogoa34.jpg [cbalogoa34.jpg]


November 29, 2019


Ed Smith
929 N Russell St.
Portland, OR 97227


Re: Retention Bonus Award


Dear Ed:


As you know, Craft Brew Alliance, Inc. (the “Company”) has entered into an
Agreement and Plan of Merger, dated as of November 11, 2019 (the “Merger
Agreement”), with Anheuser-Busch Companies, LLC (“AB”) and Barrel Subsidiary,
Inc., pursuant to which the Company will become a wholly owned subsidiary of AB
(the “Merger”).


Because your continued leadership is very important to the consummation of the
Merger, the Company is prepared to offer you a retention award to ensure the
Company will have the benefit of your continued service. If you remain employed
by the Company and its affiliates through the 90th day after closing of the
Merger (“Milestone Date”), you will be entitled to a cash retention bonus equal
to $170,000 (the “Retention Bonus”), which will be paid no later than the first
payroll date that is at least five (5) business days following the closing of
the Merger; provided, however, that in the event that you experience a
Qualifying Termination on or after the closing of the Merger and prior to the
90th day after closing of the Merger, subject, in the case of a termination of
employment without Cause or for Good Reason, to satisfaction of the Release
Conditions, the Company shall pay the Retention Bonus to you within five (5)
business days following the date that the Release Conditions are satisfied. If
the Merger
Agreement is terminated without the completion of the Merger or your employment
terminates prior to the completion of the Merger for any reason, then, in any
such event, you will not be entitled to receive the Retention Bonus. If the
Retention Bonus becomes payable as a result of a Qualifying Termination and the
timing of payment is such that it may occur in the year in which the Qualifying
Termination occurs or in the immediately succeeding year, the payment shall be
made as promptly as practicable in the immediately succeeding year.


For purposes of his letter agreement:


“Cause” means (a) if you have an employment agreement with the Company that
defines “Cause” and is in effect at the time of a Qualifying Termination (a
“Cause Defining Agreement”), “Cause” as defined in such agreement, and (b) if
you do not have a Cause Defining Agreement, “Cause” shall mean that (1) you have
engaged in conduct which has substantially and adversely impaired the interests
of the Company; (2) you have engaged in fraud, dishonesty









--------------------------------------------------------------------------------





or self-dealing relating to or arising out of your employment with the Company;
(3) you have violated any criminal law relating to your employment or to the
Company; (4) you have engaged in conduct which constitutes a material violation
of a significant Company policy or the Company’s Code of Conduct and Ethics as
in effect from time to time, including, without limitation, violation of
policies relating to discrimination, harassment, use of drugs and alcohol and
workplace violence; or (5) you have repeatedly refused to obey lawful directions
of the Board.


“Good Reason” means (a) if you have an employment agreement with the Company
that defines “Good Reason” and is in effect at the time of a Qualifying
Termination (a “GR Defining Agreement”), “Good Reason” as defined in such
agreement, and (b) if you do not have a GR Defining Agreement, “Good Reason”
shall mean the occurrence of one or more of the following events without your
consent: (1) a material reduction in your base compensation; or (2) a relocation
of your principal office to a location that is more than 50 miles from your
office location as of the closing of the Merger; provided, however, that "good
reason" shall only be deemed to have occurred if: (x) within 90 days after the
initial existence of the circumstances constituting “Good Reason,” you provide
the Company with a written notice describing such circumstances; (y) the Company
fails to cure the circumstances within 30 days after the Company receives your
notice; and (z) you terminate your employment with the Company
within 90 days of the date of your notice.


“Qualifying Termination” means a termination of your employment (i) by the
Company (or its successor) without Cause, (ii) by you for Good Reason or as a
result of your death or disability.


“Release Conditions” means your execution (and non-revocation during any
applicable revocation period), of a release of claims against the Company and
its affiliates, including AB and its affiliates, within thirty days following
the date of your termination of employment, in substantially the same form as
the Company’s standard form of release.


The Retention Bonus will not count toward or be considered in determining
payments or benefits due under any other plan, program, or agreement. In
addition, your employment is “at will”, and your employment with the Company and
its affiliates may be terminated by either you or the Company or its affiliate
(as applicable) at any time and for any reason. This letter may not be amended
or modified except by an agreement in writing signed by you and the Company.
This letter will be binding upon any successor of the Company (including,
following the closing of the Merger, AB) in the same manner and to the same
extent that the Company would be obligated under this letter if no succession
had taken place.
    
This letter will be governed by, and construed in accordance with, the laws of
the Oregon without reference to conflict of law rules. All payments hereunder
are subject to withholding for applicable income and payroll taxes or otherwise
as required by law.


Please be mindful of the fact that the Company has made this retention bonus
opportunity available to a select group of employees of the Company. Please keep
confidential the fact that you have received this letter as well as the contents
of this letter.



















--------------------------------------------------------------------------------





Please confirm your agreement to the foregoing by executing this letter as
indicated below.


[Signature Page Follows]





--------------------------------------------------------------------------------







Sincerely,


CRAFT BREW ALLIANCE, INC.




By: /s/ Andrew J. Thomas
Name: Andy Thomas
Title: CEO










Acknowledged and Agreed:




/s/ Edwin A. Smith
Ed Smith



